Scott, J. (dissenting in part):
I am constrained to dissent from so much of the' opinion of my brother McLaughlin as sustains the action of the commissioners in refusing to deduct from the relator’s assessable property the amount held by it as advance subscriptions for periodicals not yet printed or delivered on the day as to which the assessments were fixed.
When the relator received advance subscriptions it sold to the subscribers monthly issues of its periodicals for the terms covered by the subscriptions. It owed them thereafter, in the form of periodicals if not of money, in each month a proportionate equivalent of the sum paid. In other words, it received from each subscriber a sum of money which it agreed to repay, in the form of periodicals, in monthly or weekly, installments. The case is, as it seems to me, much more closely analogous to the accruing interest on outstanding mortgages, dealt with in People ex rel. N. Y. & N. J. Tel. Co. v. Neff (15 App. *670Div. 8, 13), than to the unearned rentals dealt with in the same opinion. With regard to the interest on mortgages the court said: “It appears that, monthly, the relator charged up to its indebtedness one-twelfth of the accruing interest for one year upon its outstanding mortgage debts. This item in the statement-represents the interest which had accrued on such debts during- the first four months of the year. No reason appears why it may and should not be treated as a debt, although not then matured.”
The present case presents the converse of that ■ proposition. When relator receives a subscription, say for a year, it at once becomes indebted to its subscriber to deliver him periodicals during the year. As each monthly or weekly periodical is delivered the debt is pro tanto paid and reduced, but. some part of the indebtedness remains until the whole debt is extinguished. The prepaid telephone rentals referred to in the telephone company case cited above are. very different. In that case all that the company sold was service, and there could' be no claim to repayment except in the very improbable’ contingency of the company’s failure.. In the present case the relator sold goods for future delivery, and no contingency is suggested under which it would be absolved from its obligation. A debt is no less a debt because it is payable in goods instead of money. “A debt, in its most general sense, is defined to be that which is due from one person to another, whether money, goods or services; that which one person is bound to pay or perform . to another.” (Newell v. People, 7 N. Y. 9-124. See, also, Latimer v. Veader, 20 App. Div. 418; 13 Cyc. 394.) While the time of payment is remote the obligation to pay is present. In this respect the obligation to deliver the periodicals in the future is not unlike the indebtedness represented by a note, not yet due, or a demand note upon which demand has not yet been made. It is not to' be lost sight of that in assessing á corporation for taxation the purpose is not to assess its property as such, but to ascertain the value of its capital stock. This is ascertained by first fixing the value of its assets, and deducting from that sum its liabilities, whether payable presently or in the future. The subscriptions received for periodicals to be issued in. the future have, as it appears, been included in the *671assets of relator, and it would be manifestly unfair, as it seems to me, not to deduct the remaining obligations arising from these subscriptions, the amount of which is neither contingent, uncertain nor speculative.
In other respects I concur with Mr. Justice McLaughlin. Ingraham, P. J., concurred.
Order affirmed, with costs.